Name: Commission Regulation (EEC) No 2695/80 of 21 October 1980 amending Regulation (EEC) No 2297/80 imposing a provisional anti-dumping duty on imports of certain polyester yarn originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/ 18 Official Journal of the European Communities 23 . 10 . 80 COMMISSION REGULATION (EEC) No 2695/80 of 21 October 1980 amending Regulation (EEC) No 2297/80 imposing a provisional anti-dumping duty on imports of certain polyester yarn originating in the United States of America account was taken of differences in quality and condi ­ tions of sale, that is , where appropriate, the cost of financing payment terms which are more favourable to importers, freight charges, insurance and allied expenses, commissions and customs duties, which are borne by the exporter ; Whereas this investigation shows that the export prices of textured polyester yarn manufactured and exported to the Community be Macfield Texturing Inc . were not lower than the corresponding prices ruling on the domestic market of the United States of America and that there was therefore no evidence of any dumping by this exporter ; Whereas the products which this company exports to the Community should therefore continue to be excluded from the provisional anti-dumping duty imposed by the abovementioned Regulation (EEC) No 2297/80 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Articles 11 and 14 thereof, After consultations within the Advisory Committee set up under Article 6 of Regulation (EEC) No 3017/79 , Whereas the Commission, after receiving a complaint containing evidence of the existence of dumping in respect of certain polyester yarn originating in the United States of America and of material injury resulting therefrom, announced the initiation of a proceeding concerning imports of these products into the Community and carried out a preliminary investi ­ gation following which it imposed, by means of Regu ­ lation (EEC) No 2297/80 (2 ), a provisional anti ­ dumping duty on imports of these products ; Whereas this duty does not apply to textured polyester yarn manufactured and exported by Macfield Texturing Inc ., Madison , North Carolina, since following the preliminary inquiry held on its premises this company forwarded to the Commission certain further information which it had not been possible to verify before the preliminary decision was taken ; Whereas , in the meantime, the Commission was able to gather all the information on Macfield Texturing Inc ., Madison , North Carolina, which it considered necessary and carried out a further check on this exporter in order to make sure that the information was complete and accurate ; Whereas , in order to determine whether dumping existed in the case of Macfield Texturing Inc ., the Commission compared the weighted average prices of the products which this company exports to the Community with the weighted average prices ruling on the domestic market of the United States of America for like products ; whereas the comparisons referred to the ex-works price of the products offered for sale during the period of investigation ; Whereas, in order to ensure that the comparison of export prices and normal value was a valid one, Whereas, moreover, as soon as that Regulation was published, Unifi Incorporated, Greensboro, North Carolina, whose exports to the Community were subject to the provisional anti-dumping duty imposed by Regulation (EEC) No 2297/80 , asked for the preliminary decision affecting it to be re-examined immediately and submitted information to prove that a fresh investigation was necessary, consisting mainly of further data to supplement the hitherto insufficient information which had been provided during the first inquiry held on its premises ; Whereas the Commission was able , this time, to gather all the data on Unifi Incorporated which it considered necessary ; whereas it carried out a further check on this exporter in order to make sure that the information was complete and accurate ; Whereas , in order to determine whether dumping existed in the case of Unifi Incorporated , the Commis ­ sion compared the weighted average prices of the products which this company exports to the Commu ­ nity with the weighted average prices ruling on the domestic market of the United States of America for like products ; whereas the comparisons referred to the ex-works price of products offered for sale during the period of investigation ; ( ¢) OJ No L 339 , 31 . 12 . 1979 , p. 1 . b ) OJ No L 231 , 2 . 9 . 1980 , p. .5 . Whereas, in order to ensure that the comparison of export prices and normal value was a valid one, 23 . 10 . 80 Official Journal of the European Communities No L 279/ 19 Customs Tariff subheading ex 51.01 A and corres ­ ponding to NIMEXE code 51.01-23 , imposed by Regu ­ lation (EEC) No 2297/80 , shall not apply to imports of textured polyester yarn manufactured and exported by Macfield Texturing Inc ., Madison , North Carolina, and by Unifi Incorporated , Greensboro, North Caro ­ lina . 2 . The amounts deposited as a guarantee for the provisional duty imposed by Regulation (EEC) No 2297/80 in respect of exports by Unifi Incorporated shall be released . account was taken of differences in quality and condi ­ tions of sale, that is , where appropriate, the cost of financing payment terms which are more favourable to importers, freight charges, insurance and allied expenses, commissions and customs duties, which are borne by the exporter ; Whereas this second investigation , which was carried out in the light of the new information communi ­ cated by Unifi Incorporated , shows that the weighted average dumping margin for the exports of Unifi Incorporated is 1 -05 % , which in this case may be considered to be minimal ; Whereas, therefore, imports of textured polyester yarn , manufactured and exported by Unifi Incorporated should be excluded from the scope of the provisional anti-dumping duty imposed by Regulation (EEC) No 2297/80 , HAS ADOPTED THIS REGULATION : Article 1 1 . The provisional anti-dumping duty on imports of textured polyester yarn falling within Common Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 October 1980 . For the Commission Wilhelm HAFERKAMP Vice-President